Case 20-03190-sgj Doc 125 Filed 03/09/21                     Entered 03/09/21 20:51:42              Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                    )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 4, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Order Granting Motion to Continue Further the Contempt Hearing [Docket No.
          120]

       Furthermore, on March 4, 2021, at my direction and under my supervision, employees of
KCC caused the following document to be served via Electronic Mail upon the service lists
attached hereto as Exhibit A and Exhibit C; and via First Class Mail upon the service lists
attached hereto as Exhibit B and Exhibit D:


                                           (Continued on Next Page)



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 125 Filed 03/09/21       Entered 03/09/21 20:51:42   Page 2 of 13




   •   Amended Notice of Hearing on Plaintiff’s Motion for an Order Requiring Mr.
       James Dondero to Show Cause Why He Should Not be Held in Civil Contempt for
       Violating the TRO [Docket No. 121]


Dated: March 9, 2021
                                           /s/ Vincent Trang
                                           Vincent Trang
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245




                                           2
Case 20-03190-sgj Doc 125 Filed 03/09/21   Entered 03/09/21 20:51:42   Page 3 of 13



                              EXHIBIT A
         Case 20-03190-sgj Doc 125 Filed 03/09/21                       Entered 03/09/21 20:51:42               Page 4 of 13
                                                               Exhibit A
                                                         Adversary Service List
                                                        Served via Electronic Mail

         Description                 CreditorName                   CreditorNoticeName                             Email
                                                                                                   michael.lynn@bondsellis.com;
                                                                                                   john@bondsellis.com;
                               Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,   john.wilson@bondsellis.com;
 Counsel for James Dondero Jones LLP                        John T. Wilson, IV, Bryan C. Assink    bryan.assink@bondsellis.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                     FTI Consulting               Daniel H O'Brien                       Daniel.H.O'Brien@fticonsulting.com
 Financial Advisor to Official
 Committee of Unsecured
 Creditors                     FTI Consulting           Earnestiena Cheng                          Earnestiena.Cheng@fticonsulting.com
                                                        Melissa S. Hayward, Zachery Z.             MHayward@HaywardFirm.com;
 Counsel for the Debtor       Hayward & Associates PLLC Annable                                    ZAnnable@HaywardFirm.com
                                                                                                   mclemente@sidley.com;
 Counsel to Official                                        Matthew Clemente, Alyssa Russell,      alyssa.russell@sidley.com;
 Committee of Unsecured                                     Elliot A. Bromagen, Dennis M.          ebromagen@sidley.com;
 Creditors                    Sidley Austin LLP             Twomey                                 dtwomey@sidley.com
                                                                                                   preid@sidley.com;
 Counsel to Official                                        Penny P. Reid, Paige Holden            pmontgomery@sidley.com;
 Committee of Unsecured                                     Montgomery, Juliana Hoffman,           jhoffman@sidley.com;
 Creditors                    Sidley Austin LLP             Chandler M. Rognes                     crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                               Page 1 of 1
Case 20-03190-sgj Doc 125 Filed 03/09/21   Entered 03/09/21 20:51:42   Page 5 of 13



                              EXHIBIT B
                          Case 20-03190-sgj Doc 125 Filed 03/09/21           Entered 03/09/21 20:51:42         Page 6 of 13
                                                                      Exhibit B
                                                                Adversary Service List
                                                              Served via First Class Mail
            Description             CreditorName                   CreditorNoticeName                     Address1             City    State    Zip
                              Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,   420 Throckmorton Street,
    Counsel for James Dondero Jones LLP                    John T. Wilson, IV, Bryan C. Assink    Suite 1000                 Fort Worth TX     76102




Highland Capital Management, L.P.
Case No. 19-34054                                                    Page 1 of 1
Case 20-03190-sgj Doc 125 Filed 03/09/21   Entered 03/09/21 20:51:42   Page 7 of 13



                              EXHIBIT C
           Case 20-03190-sgj Doc 125 Filed 03/09/21                           Entered 03/09/21 20:51:42               Page 8 of 13
                                                                    Exhibit C
                                                              Core/2002 Service List
                                                             Served via Electronic Mail

             Description                        CreditorName                 CreditorNoticeName                        Email
                                                                                                     ctimmons@abernathy-law.com;
Counsel for Collin County Tax            Abernathy, Roeder, Boyd &      Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
Assessor/Collector                       Hullett, P.C.                  Emily M. Hahn                ehahn@abernathy-law.com
Counsel for NexBank                      Alston & Bird LLP              Jared Slade                  jared.slade@alston.com
Counsel for NexBank                      Alston & Bird LLP              Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                        William P. Bowden, Esq.,
Counsel to Jefferies LLC             Ashby & Geddes, P.A.               Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com
Counsel for Scott Ellington, Thomas
Surgent, Frank Waterhouse, and Issac
Leventon (the “Senior Employees”)    Baker & Mckenzie LLP               Debra A. Dandeneau              debra.dandeneau@bakermckenzie.com
Counsel for Scott Ellington, Thomas
Surgent, Frank Waterhouse, and Issac
Leventon (the “Senior Employees”)    Baker & Mckenzie LLP               Michelle Hartmann               michelle.hartmann@bakermckenzie.com

Counsel for NWCC, LLC                   Barnes & Thornburg LLP          Thomas G. Haskins, Jr.          thomas.haskins@btlaw.com
Counsel to Acis Capital Management
GP LLC and Acis Capital                                                                                mintz@blankrome.com;
Management, L.P. (collectively, “Acis”) Blank Rome LLP                  John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                       michael.lynn@bondsellis.com;
                                         Bonds Ellis Eppich Schafer     D. Michael Lynn, John Y.       john@bondsellis.com;
Counsel to James Dondero                 Jones LLP                      Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
                                         Buchalter, A Professional
Counsel to Oracle America, Inc.          Corporation                    Shawn M. Christianson, Esq.     schristianson@buchalter.com
Counsel for UBS Securities LLC and                                      Martin A. Sosland and Candice   martin.sosland@butlersnow.com;
UBS AG, London Branch                    Butler Snow LLP                M. Carson                       candice.carson@butlersnow.com
Counsel to Integrated Financial                                         Candace C. Carlyon, Esq.,       ccarlyon@carlyoncica.com;
Associates Inc.                          Carlyon Cica Chtd.             Tracy M. Osteen, Esq.           tosteen@carlyoncica.com
Counsel to the Intertrust Entities and   Chipman, Brown, Cicero &
the CLO Entities                         Cole, LLP                    Mark L. Desgrosseilliers          desgross@chipmanbrown.com
                                         Cole, Schotz, Meisel, Forman
Creditor                                 & Leonard, P.A.              Michael D. Warner, Esq.           mwarner@coleschotz.com
                                         Condon Tobin Sladek
Counsel to Siepe LLC                     Thornton PLLC                J. Seth Moore                     smoore@ctstlaw.com
Counsel to Patrick Daugherty (“Mr.
Daugherty”)                              Cross & Simon LLC              Michael L. Vild, Esquire        mvild@crosslaw.com
Counsel to Jefferies LLC                 Dentons US LLP                 Lauren Macksoud, Esq.           lauren.macksoud@dentons.com
Counsel to Jefferies LLC                 Dentons US LLP                 Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
Counsel to Acis Capital Management,
LP and Acis Capital Management GP,                                      Jeff P. Prostok, Suzanne K.     jprostok@forsheyprostok.com;
LLC ("Creditors")                        Forshey & Prostok LLP          Rosen                           srosen@forsheyprostok.com
Secured Creditor                         Frontier State Bank            Attn: Steve Elliot              selliott@frontier-ok.com
Counsel to the Redeemer Committee
of the Highland Crusader
Fund                                     Frost Brown Todd LLC           Mark A. Platt                   mplatt@fbtlaw.com
Counsel to Alvarez & Marsal CRF
Management LLC as Investment                                            Marshall R. King, Esq., Michael mking@gibsondunn.com;
Manager of the Highland Crusader         Gibson, Dunn & Crutcher        A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
Funds                                    LLP                            Moskowitz, Esq.                 amoskowitz@gibsondunn.com
Counsel to Alvarez & Marsal CRF
Management LLC as Investment
Manager of the Highland Crusader         Gibson, Dunn & Crutcher
Funds                                    LLP                       Matthew G. Bouslog, Esq.             mbouslog@gibsondunn.com
                                                                   Melissa S. Hayward, Zachery          MHayward@HaywardFirm.com;
Counsel for the Debtor                   Hayward & Associates PLLC Z. Annable                           ZAnnable@HaywardFirm.com
                                                                                                        ddraper@hellerdraper.com;
Counsel for the Dugaboy Investment                                     Douglas S. Draper, Leslie A.     lcollins@hellerdraper.com;
Trust and Get Good Trust                 Heller, Draper & Horn, L.L.C. Collins, Greta M. Brouphy        gbrouphy@hellerdraper.com
                                         Hunter Mountain Investment
Equity Holders                           Trust                         c/o Rand Advisors LLC            Jhonis@RandAdvisors.com
IRS                                      Internal Revenue Service      Attn Susanne Larson              SBSE.Insolvency.Balt@irs.gov
                                                                       Centralized Insolvency
IRS                                      Internal Revenue Service      Operation                        Mimi.M.Wong@irscounsel.treas.gov



Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 4
         Case 20-03190-sgj Doc 125 Filed 03/09/21                              Entered 03/09/21 20:51:42               Page 9 of 13
                                                                     Exhibit C
                                                               Core/2002 Service List
                                                              Served via Electronic Mail

             Description                        CreditorName                 CreditorNoticeName                              Email
                                                                         Centralized Insolvency
IRS                                      Internal Revenue Service        Operation                       Mimi.M.Wong@irscounsel.treas.gov

Counsel to Crescent TC Investors, L.P.   Jackson Walker L.L.P.           Michael S. Held                 mheld@jw.com
Secured Creditor                         Jefferies LLC                   Director of Compliance          cbianchi@jefferies.com
Secured Creditor                         Jefferies LLC                   Office of the General Counsel   cbianchi@jefferies.com
Counsel to the Redeemer Committee
of the Highland Crusader                                                                                 mhankin@jenner.com;
Fund                                     Jenner & Block LLP              Marc B. Hankin, Richard Levin   rlevin@jenner.com
Counsel for CCS Medical, Inc.            Jones Day                       Amanda Rush                     asrush@jonesday.com
Counsel to the Issuers (group of 25                                      Joseph E. Bain, Amy K.          jbain@joneswalker.com;
separate Cayman issuers of loan)         Jones Walker LLP                Anderson                        aanderson@joneswalker.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., et al           K&L Gates LLP                   Artoush Varshosaz               artoush.varshosaz@klgates.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., et al           K&L Gates LLP                   James A. Wright III             james.wright@klgates.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., et al           K&L Gates LLP                   Stephen G. Topetzes             stephen.topetzes@klgates.com
                                         Kane Russell Coleman
Counsel to CLO Holdco, Ltd.              Logan PC                        John J. Kane                    jkane@krcl.com
Counsel for Highland CLO Funding         King & Spalding LLP             Paul R. Bessette                pbessette@kslaw.com
Counsel to BET Investments II, L.P.      Kurtzman Steady, LLC            Jeffrey Kurtzman, Esq.          Kurtzman@kurtzmansteady.com
Counsel to UBS Securities LLC and
UBS AG London Branch (“UBS”)             Latham & Watkins LLP            Asif Attarwala                  asif.attarwala@lw.com
Counsel to UBS Securities LLC and
UBS AG London Branch (“UBS”)             Latham & Watkins LLP            Jeffrey E. Bjork                jeff.bjork@lw.com
Counsel to Coleman County TAD,
Kaufman County, Upshur County,
Fannin CAD, Tarrant County, Grayson
County, Allen ISD, Dallas County,    Linebarger Goggan Blair &           Elizabeth Weller, Laurie A.
Irving ISD, and Rockwall CAD         Sampson LLP                         Spindler                        dallas.bankruptcy@publicans.com
                                     Loewinsohn Flegle Deary
Counsel for Jack Yang and Brad Borud Simon LLP                           Daniel P. Winikka               danw@lfdslaw.com
                                     Lynn Pinker Cox & Hurst,
Creditor                             L.L.P.                              Michael K. Hurst, Esq.          mhurst@lynnllp.com
Equity Holders                       Mark K. Okada                                                       mokadadallas@gmail.com
Counsel to the Redeemer Committee
of the Highland Crusader             Morris, Nichols, Arsht &                                            rdehney@mnat.com;
Fund                                 Tunnell LLP                         Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                         Joseph T. Moldovan, Esq. &
Counsel to Meta-e Discovery, LLC         Morrison Cohen LLP              Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
Bank                                     NexBank                         John Danilowicz                 john.holt@nexbankcapital.com
Counsel to California Public
Employees’ Retirement System
(“CalPERS”)                              Nixon Peabody LLP               Louis J. Cisz, III, Esq.        lcisz@nixonpeabody.com
                                                                         Securities & Exchange
SEC Headquarters                         Office of General Counsel       Commission                      SECBankruptcy-OGC-ADO@SEC.GOV
                                         Office of the United States
US Trustee for Northern District of TX   Trustee                         Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                         Pachulski Stang Ziehl &         John A. Morris and Gregory V. jmorris@pszjlaw.com;
Counsel for the Debtor                   Jones LLP                       Demo                           gdemo@pszjlaw.com
                                                                                                        rpachulski@pszjlaw.com;
                                                                         Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                         Pachulski Stang Ziehl &         N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
Counsel for the Debtor                   Jones LLP                       James E. O’Neill               joneill@pszjlaw.com
                                                                                                        rpachulski@pszjlaw.com;
                                                                         Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                         Pachulski Stang Ziehl &         N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
Counsel for the Debtor                   Jones LLP                       James E. O’Neill               joneill@pszjlaw.com



Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 2 of 4
        Case 20-03190-sgj Doc 125 Filed 03/09/21                             Entered 03/09/21 20:51:42             Page 10 of 13
                                                                     Exhibit C
                                                               Core/2002 Service List
                                                              Served via Electronic Mail

             Description                          CreditorName               CreditorNoticeName                        Email
Pension Benefit Guaranty Corporation      Pension Benefit Guaranty                                    baird.michael@pbgc.gov;
(“PBGC”)                                  Corporation                   Michael I. Baird              efile@pbgc.gov
Counsel to City of Garland, Garland       Perdue, Brandon, Fielder,
ISD, Wylie ISD                            Collins & Mott, L.L.P.    Linda D. Reece                    lreece@pbfcm.com
                                                                    Jeremy W. Ryan, Esq., R.          jryan@potteranderson.com;
Delaware counsel to Alvarez & Marsal Potter Anderson & Corroon Stephen McNeill, Esq. & D.             rmcneill@potteranderson.com;
CRF Management LLC                     LLP                          Ryan Slaugh, Esq.                 rslaugh@potteranderson.com
Secured Creditor                       Prime Brokerage Services     Jefferies LLC                     cbianchi@jefferies.com
Counsel to UBS Securities LLC and                                   Michael J. Merchant, Sarah E.     merchant@rlf.com;
UBS AG London Branch (“UBS”)           Richards, Layton & Finger PA Silveira                          silveira@rlf.com
Counsel to Hunter Mountain Trust       Rochelle McCullough, LLP     E. P. Keiffer                     pkeiffer@romclaw.com
Counsel for Scott Ellington, Thomas                                                                   judith.ross@judithwross.com;
Surgent, Frank Waterhouse, and Issac                                Judith W. Ross, Frances A.        frances.smith@judithwross.com;
Leventon (the “Senior Employees”)      Ross & Smith, PC             Smith, Eric Soderlund             eric.soderlund@judithwross.com
Counsel to the Intertrust Entities and
the Issuers (group of 25 separate                                   David J. Karp, James V.           david.karp@srz.com;
Cayman issuers of loan)                Schulte Roth & Zabel LLP     Williams III                      jay.williams@srz.com
                                       Securities & Exchange        Andrew Calamari, Regional         bankruptcynoticeschr@sec.gov;
SEC Regional Office                    Commission                   Director                          nyrobankruptcy@sec.gov
                                       Securities & Exchange        Sharon Binger, Regional
SEC Regional Office                    Commission                   Director                          philadelphia@sec.gov
                                                                                                      mclemente@sidley.com;
Counsel to Official Committee of                                        Matthew Clemente, Alyssa      alyssa.russell@sidley.com;
Unsecured Creditors                       Sidley Austin LLP             Russell, Elliot A. Bromagen   ebromagen@sidley.com
                                                                                                      preid@sidley.com;
                                                                        Penny P. Reid, Paige Holden   pmontgomery@sidley.com;
Counsel to Official Committee of                                        Montgomery, Charles M.        cpersons@sidley.com;
Unsecured Creditors                       Sidley Austin LLP             Person, Juliana Hoffman       jhoffman@sidley.com
Counsel to Patrick Daugherty              Spencer Fane LLP              Jason P. Kathman              jkathman@spencerfane.com
                                                                        Division of Corporations -
DE Secretary of State                     State of Delaware             Franchise Tax                 dosdoc_bankruptcy@state.de.us
Counsel to the Hunter Mountain Trust      Sullivan Hazeltine Allinson
(“Hunter”)                                LLC                         William A. Hazeltine, Esq.      whazeltine@sha-llc.com
                                          The Dugaboy Investment
Equity Holders                            Trust                                                       gscott@myersbigel.com
                                          The Mark and Pamela Okada
                                          Family Trust - Exempt Trust
Equity Holders                            #1                                                          mokadadallas@gmail.com
                                          The Mark and Pamela Okada
                                          Family Trust - Exempt Trust
Equity Holders                            #2                                                          mokadadallas@gmail.com
Counsel to the United States Internal     U.S. Department of Justice,
Revenue Service                           Tax Division                David G. Adams                  david.g.adams@usdoj.gov
                                          United States Attorney
United States Attorney General            General                     U.S. Department of Justice      askdoj@usdoj.gov
Counsel to Acis Capital Management                                                                    rpatel@winstead.com;
GP LLC and Acis Capital                                                 Rakhee V. Patel, Phillip      plamberson@winstead.com;
Management, L.P. (collectively, “Acis”)   Winstead PC                   Lamberson                     achiarello@winstead.com
Counsel for Frank Waterhouse, Scott
B. Ellington, Isaac Leventon, Jean Paul
Sevilla, Hunter Covitz, and Thomas
Surgent (the “Employees”)                 Winston & Strawn LLP          Attn: David Neier             dneier@winston.com
Counsel for Frank Waterhouse, Scott
B. Ellington, Isaac Leventon, Jean Paul
Sevilla, Hunter Covitz, and Thomas
Surgent (the “Employees”)                 Winston & Strawn LLP          Attn: Katherine A. Preston    kpreston@winston.com
Counsel for Frank Waterhouse, Scott
B. Ellington, Isaac Leventon, Jean Paul
Sevilla, Hunter Covitz, and Thomas                                      Attn: Thomas M. Melsheimer;   tmelsheimer@winston.com;
Surgent (the “Employees”)                 Winston & Strawn LLP          Natalie L. Arbaugh            narbaugh@winston.com




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 3 of 4
        Case 20-03190-sgj Doc 125 Filed 03/09/21                      Entered 03/09/21 20:51:42              Page 11 of 13
                                                             Exhibit C
                                                       Core/2002 Service List
                                                      Served via Electronic Mail

             Description                  CreditorName                CreditorNoticeName                          Email
                                                                                                bankfilings@ycst.com;
                                                                                                mnestor@ycst.com;
                                                                 Michael R. Nestor, Edmon L.    emorton@ycst.com;
Counsel to Official Committee of    Young Conaway Stargatt &     Morton, Sean M. Beach, Esq.,   sbeach@ycst.com;
Unsecured Creditors                 Taylor, LLP                  Jaclyn C. Weissgerber, Esq.    jweissgerber@ycst.com




Highland Capital Management, L.P.
Case No. 19-34054                                              Page 4 of 4
Case 20-03190-sgj Doc 125 Filed 03/09/21   Entered 03/09/21 20:51:42   Page 12 of 13



                               EXHIBIT D
                                          Case 20-03190-sgj Doc 125 Filed 03/09/21                                     Entered 03/09/21 20:51:42                          Page 13 of 13
                                                                                                               Exhibit D
                                                                                                        Core/2002 Service List
                                                                                                       Served via First Class Mail


               Description                            CreditorName                   CreditorNoticeName                      Address1                      Address2              Address3             City     State     Zip
  Bank                                    BBVA                                   Michael Doran                   8080 North Central Expressway      Suite 1500                                  Dallas         TX    75206
                                                                                 Centralized Insolvency
  IRS                                     Internal Revenue Service               Operation                       PO Box 7346                                                                    Philadelphia   PA    19101-7346
  Secured Creditor                        KeyBank National Association           as Administrative Agent         225 Franklin Street, 18th Floor                                                Boston         MA    02110
  Secured Creditor                        KeyBank National Association           as Agent                        127 Public Square                                                              Cleveland      OH    44114
  Texas Attorney General                  Office of the Attorney General         Ken Paxton                      300 W. 15th Street                                                             Austin         TX    78701
                                                                                                                                                    10th & Constitution
  Attorney General of the United States   Office of the Attorney General                                         Main Justice Building, Room 5111   Avenue, N.W.                                Washington     DC    20530
  US Attorneys Office for Northern
  District of TX                          Office of the United States Attorney   Erin Nealy Cox, Esq             1100 Commerce Street, 3rd Floor                                                Dallas         TX    75202
                                                                                 Revenue Accounting Division-
  TX Comptroller of Public Accounts       State Comptroller of Public Accounts   Bankruptcy Section              PO Box 13258                                                                   Austin         TX    78711
  Equity Holders                          Strand Advisors, Inc.                                                  300 Crescent Court                 Suite 700                                   Dallas         TX    75201

  TX AG Office                            Texas Attorney Generals Office         Bankruptcy-Collections Division PO Box 12548                                                                   Austin         TX    78711-2548
  U.S. Department of the Treasury         US Department of the Treasury          Office of General Counsel       1500 Pennsylvania Avenue, NW                                                   Washington     DC    20220
                                                                                                                                                    Carvel State Office
  Delaware Division of Revenue            Zillah A. Frampton                     Bankruptcy Administrator        Delaware Division of Revenue       Building, 8th Floor     820 N. French Street Wilmington    DE    19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 1 of 1
